Cite as 2015 Ark. 275

                SUPREME COURT OF ARKANSAS
                                     No.   CV-14-1011

ARKANSAS DEPARTMENT OF                           Opinion Delivered   June 18, 2015
VETERANS AFFAIRS D/B/A
ARKANSAS VETERANS HOME AND                       APPEAL FROM THE PULASKI
FAYETTEVILLE VETERANS HOME                       COUNTY CIRCUIT COURT,
                    APPELLANT                    THIRD DIVISION
                                                 [NO. 60CV-13-2403]
V.
                                                 HONORABLE CHRIS PALMER,
                                                 JUDGE
DARLENE OKEKE ET AL.
                               APPELLEES         AFFIRMED.


                           ROBIN F. WYNNE, Associate Justice


       This is an appeal from the Pulaski County Circuit Court’s order granting class

certification to appellees in their case alleging violations of the Arkansas Minimum Wage Act

(AMWA), Arkansas Code Annotated sections 11-4-201 et seq. Appellant, the Arkansas

Department of Veterans Affairs (ADVA), d/b/a Arkansas Veterans Home and Fayetteville

Veterans Home, argues that the circuit court abused its discretion in certifying the class.

Specifically, ADVA challenges the circuit court’s findings regarding the requirements of

commonality, predominance, and superiority. An interlocutory appeal may be taken from

an order certifying a case as a class action in accordance with Arkansas Rule of Civil

Procedure 23. See Ark. R. App. P.–Civ. 2(a)(9) (2014). We affirm.
                                   Cite as 2015 Ark. 275

                                         Background

        Appellees, plaintiffs below, are Registered Nurses (RNs), Licensed Practical Nurses

(LPNs), and Certified Nursing Assistants (CNAs) who worked for Arkansas Veterans Home

in Little Rock and Fayetteville Veterans Home as hourly employees. They filed this

complaint alleging violations of the AMWA for failing to pay them for all overtime hours

worked, and they sought class certification.1 Specifically, in their third amended complaint,

appellees alleged that (1) ADVA automatically deducted thirty minutes per day from their

hours worked to account for lunch breaks, even though they were regularly required to work

during their lunch breaks (meal-break claims); and (2) ADVA required them to work before

and after their shifts, in order to complete their job duties, without compensation (pre- and

post-shift claims). They alleged that they frequently had to work through lunch due to

understaffing and that they had to work off the clock to complete their job duties. Appellees

alleged that they were not allowed to report all overtime hours worked and that they

frequently complained to ADVA about these violations but nothing was done as a result of

these complaints. In its answer, ADVA denied the allegations and denied that appellees were

entitled to class status.2


        1
        Prior to the filing of the third amended complaint, the circuit court granted
ADVA additional time to respond to a pending motion for class certification. After
depositions were taken, three plaintiffs, Francis Philip, Sandra Stewart, and Patricia
Burton, were voluntarily dismissed from the case pursuant to Ark. R. Civ. P. 41(a).
Stewart and Burton dismissed their claims because it was determined that they did not
work more than forty hours in a given week and therefore had no overtime claims.
        2
         ADVA also noted the circuit court’s prior order granting ADVA’s motion for
partial judgment on the pleadings with regard to claims for “straight-time” compensation.

                                             2
                                    Cite as 2015 Ark. 275

       A few days after the third amended complaint had been filed, appellees filed their

amended and substituted motion for class certification under Arkansas Rule of Civil

Procedure 23. Appellees alleged that the proposed class size was unknown but was over 100

individuals, and was likely hundreds, making joinder impractical; the claims of plaintiffs and

the putative class present numerous common questions of law and fact; plaintiffs’ claims are

typical because the same unlawful conduct was directed both at them and at the putative class;

both the representative parties and their counsel will fairly and adequately protect the interest

of the class; the predominant issues in this litigation are whether ADVA’s employees are

entitled to compensation for all hours worked including work performed during meal breaks

and work performed off-the-clock; and because this case requires resolution of common issues

and involves a large number of relatively small claims, a class action is the superior method to

adjudicate the controversy. They alleged several issues common to the proposed class:

       Defendants have a common policy of understaffing their facilities, which ultimately
       requires employees who work in patient care to work through their lunches and
       off-the-clock in order to finish their required duties. The Named Plaintiffs and putative
       class members’ supervisors knew that they were working through their meal breaks and
       working off-the-clock, but failed to compensate them for this time. These policies,
       combined with the fact that ADVA auto-deducted thirty minutes from its employees’
       pay for untaken lunch breaks, caused Named Plaintiffs and the putative class members
       to not receive their required compensation.

ADVA filed a response opposing the motion for class certification.




The circuit court held that the AMWA does not create a cause of action for straight-time
compensation and therefore the plaintiffs could only maintain an action for unpaid or
underpaid overtime compensation.

                                               3
                                     Cite as 2015 Ark. 275

       On June 9, 2014, the circuit court held a hearing on the class-certification motion. In

addition to the parties presenting argument, ADVA called several witnesses who were current

or former nurses or CNAs for ADVA. Their testimony can generally be summarized to say

that those employees had not been required to work overtime without compensation. The

order granting class certification was entered on August 21, 2014, and the circuit court held

that common factual and legal issues included the following:

       •       Whether ADVA’s policy of automatically deducting 30 minutes from hours
               worked by employee was illegal;

       •       Whether plaintiffs and putative class members worked through their meal
               breaks;

       •       Whether ADVA had a policy of allowing its employees to reclaim hours
               worked during their meal breaks;

       •       Whether ADVA had a policy of allowing its employees to reclaim hours
               worked off-the-clock;

       •       Whether plaintiffs and putative class members worked overtime;

       •       Whether plaintiffs and putative class members worked off-the-clock; and

       •       Whether ADVA failed to compensate its employees for all overtime hours
               worked.

       The class is defined as “[a]ll hourly, nonexempt nurses and certified nursing

assistants of Arkansas Veterans Home and Fayetteville Veterans Home who were employed

by ADVA at any time within the three years prior to the filing of this case through the date

of the final disposition of this action.”




                                              4
                                    Cite as 2015 Ark. 275

                                      Standard of review

       This court has set out the standard of review on appeal from the certification of a class

as follows:

               The determination that the class-certification criteria have been satisfied is a
       matter within the broad discretion of the trial court, and this court will not reverse the
       trial court’s decision absent an abuse of that discretion. ChartOne, Inc. v. Raglon, 373
Ark. 275, 283 S.W.3d 576 (2008). In reviewing a class-certification order, this court
       focuses on the evidence in the record to determine whether it supports the trial court’s
       conclusion regarding certification. Id. Neither the trial court nor this court shall delve
       into the merits of the underlying claims when deciding whether the Rule 23
       requirements have been met. Id. In this regard, “‘a trial court may not consider
       whether the plaintiffs will ultimately prevail, or even whether they have a cause of
       action.” Bryant, 374 Ark. at 42, 285 S.W.3d at 638 (quoting Carquest of Hot Springs,
       Inc. v. Gen. Parts, Inc., 367 Ark. 218, 223, 238 S.W.3d 916, 920 (2006)). We view the
       propriety of a class action as a procedural question. See id.

Baptist Health v. Hutson, 2011 Ark. 210, at 4, 382 S.W.3d 662, 666.

                              Class Certification and the AMWA

        Subject to certain exceptions not applicable here, the AMWA provides with regard

to overtime that “no employer shall employ any of his or her employees for a work week

longer than forty (40) hours unless the employee receives compensation for his or her

employment in excess of the hours above specified at a rate not less than one and one-half (1

1/2) times the regular rate of pay at which he or she is employed.” Ark. Code Ann. § 11-4-

211(a) (Repl. 2012). “In lieu of overtime compensation, the State of Arkansas and any

political subdivision of the state may award compensatory time off at a rate of not less than

one and one-half (1 1/2) hours for each hour of employment for which overtime

compensation is required.” Ark. Code Ann. § 11-4-211(f).



                                               5
                                    Cite as 2015 Ark. 275

       Some discussion of the AMWA and the Federal Labor Standards Act (FLSA), 29

U.S.C. §§ 201 et seq. is necessary here, given the extent to which the parties cite federal case

law. Like the AMWA, the FLSA generally requires employers to pay their employees at least

one and one-half times their regular wage rate for hours worked in excess of forty hours in

a given week. 29 U.S.C. § 207(a)(1). The AMWA appears to impose the same overtime

requirements as the FLSA. Helmert v. Butterball, LLC, 805 F. Supp. 2d 655, 663 (E.D. Ark.

2011). Furthermore, the Arkansas Department of Labor “may rely on the interpretations of

the U.S. Department of Labor and federal precedent established under the Fair Labor

Standards Act in interpreting and applying the provisions of [the Arkansas Minimum Wage

Act] . . . except to the extent a different interpretation is clearly required.” Ark. Code R.

§ 112 (Weil 2010). However, it should be noted that the FLSA provides for collective

actions, which have an entirely different procedure from Rule 23 class certification.3 And in

any event, unlike the federal courts, this court does not require that the circuit court conduct

a “rigorous analysis” under Arkansas Rule of Civil Procedure 23. Beverly Enterprises-Arkansas,

Inc. v. Thomas, 370 Ark. 310, 322, 259 S.W.3d 445, 453 (2007) (citing Tay-Tay, Inc. v. Young,

349 Ark. 675, 683, 80 S.W.3d 365, 368 (2002)).




       3
        The FLSA provides that any one or more employees may maintain an action to
recover the liability prescribed in the section against any employer on “behalf of himself
or themselves and other employees similarly situated.” 29 U.S.C. § 216(b). Unlike
Federal Rule of Civil Procedure 23, a collective action maintained under the FLSA is
pursued as an opt-in class. See generally Resendiz-Ramirez v. P & H Forestry, LLC, 515 F.
Supp. 2d 937 (W.D. Ark. 2007) (discussing collective action certification under the
FLSA).

                                               6
                                      Cite as 2015 Ark. 275

         The six requirements for class-action certification as stated in Rule 23 of the Arkansas

Rules of Civil Procedure are (1) numerosity, (2) commonality, (3) typicality, (4) adequacy,

(5) predominance, and (6) superiority. Diamante, LLC v. Dye, 2013 Ark. 501, at 2, 430
S.W.3d 710, 714. In the present case, ADVA challenges the circuit court’s findings as to

commonality, predominance, and superiority, and those requirements will be addressed in

turn.4

                                           Commonality

             Rule 23(a)(2) requires the circuit court to make a determination that “there are

questions of law or fact common to the class.” The rule does not require that all questions of

law or fact be common, but rather the standard is that there need be only a single issue

common to all members of the class. Johnson’s Sales Co. v. Harris, 370 Ark. 387, 391, 260
S.W.3d 273, 276 (2007).

         ADVA first argues that claims that involve individual applications of an employer’s

time reclamation policy are inherently uncommon. ADVA relies on White v. Baptist Memorial

Health Care Corp., 699 F.3d 869 (6th Cir. 2012), as well as two federal district court cases and

a U.S. Department of Labor Fact Sheet, for the proposition that automatic deductions for

meal breaks are not per se unlawful. ADVA then reasons that the issue to be decided at trial

is whether it has applied its automatic-deduction and reclamation policy to each particular

employee in a way that makes it possible for the employee to reclaim the extra time—an



         4
        This court need not address class certification requirements not challenged on
appeal. E.g., Union Pac. R.R. v. Vickers, 2009 Ark. 259, at 6 n. 3, 308 S.W.3d 573, 577.

                                                7
                                     Cite as 2015 Ark. 275

inherently individualized inquiry ill-suited to a class action, according to the ADVA. While

it may be true that automatic deductions for meal breaks are not per se unlawful, it does not

necessarily follow that they are per se lawful. We do not get into the merits of the case at the

certification stage.

       Regarding the propriety of collective treatment of claims such as appellees’, ADVA

states that no Arkansas appellate case has addressed the issue but cites several federal cases that

it claims are directly on point. In White, the Court of Appeals for the Sixth Circuit cited Hill

v. United States, 751 F.2d 810 (6th Cir. 1984), for the proposition that “[a]n automatic meal

deduction system is lawful under the FLSA.” White, 699 F.3d at 873. The issue in the White

case was not the lawfulness of the automatic deduction of time for meals; rather, the court

affirmed the grant of summary judgment for the employer because it had established a system

to compensate its workers for time worked during meal breaks and there was no evidence that

employees were prevented from utilizing the system to report missed meal breaks. ADVA

cites several federal district court cases for the proposition that collective treatment of claims

under the AMWA and the FLSA is improper because such claims “inherently entail highly

individualized inquiries that necessitate individual trials.” Appellees cite federal district court

cases in which conditional certification has been granted for missed meal break claims and pre-

and post-shift claims under the FLSA. We find these cases to be of negligible value in the

present case due to the differing standards for collective actions under the FLSA and the

rigorous analysis applied by federal courts to Rule 23 class certification.




                                                8
                                    Cite as 2015 Ark. 275

       ADVA attempts to characterize the issue of commonality as “whether an employer has

applied such a policy to a particular employee in a way that make it possible for [the]

employee to reclaim the extra time.” Based on the above, we agree with appellees that there

are actually two central questions: whether ADVA’s time reclamation policy is reasonable

(liability) and whether each plaintiff or potential plaintiff followed the policy (damages). The

circuit court found that the question of whether ADVA’s lunch auto-deduct policy is illegal

and whether ADVA’s time reclamation policy is reasonable can be determined on a classwide

basis and is common for all putative class members. We hold that the circuit court did not

abuse its discretion on this point and affirm.

                                         Predominance

       Rule 23(b) provides that common questions of law and fact must predominate over

any questions affecting only individual members. The predominance requirement is more

stringent than the commonality requirement. Rosenow v. Alltel Corp., 2010 Ark. 26, at 10,

358 S.W.3d 879, 886. The standard for testing predominance has been set out as follows:

       When deciding whether common questions predominate over other questions
       affecting only individual members, this court does not merely compare the number of
       individual versus common claims. Rather, this court decides if the preliminary,
       overarching issues common to all class members “predominate over” the individual
       issues, which can be resolved during the decertified stage of a bifurcated proceeding.
       Thus, the mere fact that individual issues and defenses may be raised regarding the
       recovery of individual members cannot defeat class certification where there are
       common questions concerning the defendant's alleged wrongdoing that must be
       resolved for all class members.

Rosenow, 2010 Ark. 26, at 10, 358 S.W.3d at 886–87 (quoting Vickers, at 9, 308 S.W.3d at

578–79 (citations omitted)). This court has further said that if a case involves preliminary


                                                 9
                                   Cite as 2015 Ark. 275

issues common to all class members, predominance is satisfied even if the court must

subsequently decertify a class due to individualized damages. Rosenow, 2010 Ark. 26, at 10,
358 S.W.3d at 887.

       Here, ADVA argues that the evidence shows that individual issues predominate over

any common issues. It cites Union Pac. R.R. v. Vickers, 2009 Ark. 259, 308 S.W.3d 573, in

which this court reversed the grant of class certification in a case involving settlements with

the railroad company that plaintiffs alleged had involved deceptive trade practices and the

unauthorized practice of law, holding that there was no one set of operative facts that

established Union Pacific’s liability to any given class member. This court distinguished cases

in which it was undisputed that the defendant had engaged in a uniform practice. ADVA

asserts that it is highly disputed in the present case whether ADVA engaged in a uniform

practice. ADVA argues that the plaintiffs and putative class members must prove five

elements to establish their claims under the AMWA, citing White v. Baptist Mem. Health Care

Corp., supra. It cites no Arkansas law for this proposition, however. Again, ADVA argues

that because some employees did get compensated for their overtime individual

determinations predominate.

       Whether ADVA has a reasonable reclamation process for claiming overtime—missed

lunch breaks that were automatically deducted and pre- and post-shift work—is a question

that predominates over individual issues, which primarily go to damages. Even if some nurses

and CNAs did not work through their lunch breaks, they are members of the class because

they were subject to ADVA’s allegedly illegal policy of automatically deducting hours


                                              10
                                     Cite as 2015 Ark. 275

worked—any determination of whether class members suffered damages goes to the merits,

which is not appropriate at the class certification stage. Accordingly, we hold that the circuit

court did not abuse its discretion in holding that the predominance requirement had been

met.

                                           Superiority

       The superiority requirement is about efficiency. This court has repeatedly held that

the superiority requirement is satisfied if class certification is the more efficient way of

handling the case, and it is fair to both sides. FirstPlus Home Loan Owner 1997-1 v. Bryant, 372
Ark. 466, 484, 277 S.W.3d 576, 589–90 (2008). Real efficiency can be had if common,

predominating questions of law or fact are first decided, with cases then splintering for the trial

of individual issues, if necessary. Id. Whether common questions of law or fact predominate

and whether a class action is a superior method of deciding the case are, to a degree,

necessarily subjective questions and very much related to the broad discretion conferred on

a trial court faced with them. Summons v. Missouri Pac. R.R., 306 Ark. 116, 122, 813 S.W.2d
240, 243 (1991).

       Here, ADVA argues that a class-wide trial would be unfair to the defense because due

process requires that it be afforded the opportunity to cross-examine each class member and

introduce and explain specific documentary evidence regarding each person. Therefore,

ADVA contends that “such an unwieldy procedure is unworkable in a single proceeding, and

this case should not proceed as a class action.” However, the circuit court found that the

superiority requirement had been met, and we see no abuse of discretion in that finding.


                                                11
                                     Cite as 2015 Ark. 275

Certainly, ADVA should be permitted to defend as it sees fit, and the question is really more

about how best to manage the case, something that the circuit court has broad discretion to

determine. We note that the class can be decertified after common questions have been

litigated, if the circuit court decides it is appropriate to do so. E.g., Philip Morris Companies,

Inc. v. Miner, 2015 Ark. 73, at 11–12 (“[T]o the extent that causation and reliance require

individual inquiries, the circuit court can decertify the class in a bifurcated proceeding.”).

                                           Conclusion

       Because the circuit court did not abuse its discretion in certifying the class, we affirm

the circuit court’s order.

       Affirmed.

       BAKER, HART and WOOD, JJ., dissent.

       RHONDA K. WOOD, Justice, dissenting. Class certification is proper only when

the court can determine that there are questions of law or fact that are common to the

putative class. Union Pac. R.R. v. Vickers, 2009 Ark. 259, 308 S.W.3d 573. We will reverse

a class certification when there is no one set of operative facts that establishes liability. Id.

Because there are seemingly as many different questions and sets of operative facts presented

in this case as there are class members, I cannot join the majority’s opinion. When a case turns

on highly individualized inquiries that differ from class member to class member, as in this

one, our precedent has been to hold that the class-certification requirements are not satisfied.

See id.; Williamson v. Sanofi Winthrop Pharm., Inc., 347 Ark. 89, 60 S.W.3d 428 (2001); Baker

v. Wyeth-Ayerst Labs., 338 Ark. 242, 992 S.W.2d 797 (1999). I believe that the present case


                                               12
                                     Cite as 2015 Ark. 275

is governed by those just cited, and the principles enunciated therein compel a conclusion that

the circuit court abused its discretion by certifying this case as a class action. Therefore, I must

respectfully dissent.

          The plaintiffs in this case presented extensive testimony concerning the working

conditions and compensation at the Arkansas Department of Veterans Affairs (ADVA). The

testimony ran the gamut from plaintiffs who rarely worked through their lunch break to

others who claimed to have worked through lunch virtually every single day. Testimony

regarding ADVA’s time-reclamation policy, which enabled workers to get paid for missed

lunches, was equally as varied among the plaintiffs, with some having never heard of the

policy, some believing it did not apply to missed meal breaks, some claiming they were never

told the forms could be used for missed lunches, and still others testifying that their supervisors

claimed to have filled out the forms for them. The plaintiffs provided similar testimony about

reclaiming time when they were asked to work “off the clock” before and after shifts. They

all generally testified that working additional time was very common, but some testified they

were told there was no way to get paid for that time because there were no funds available

for overtime, some testified they would be reprimanded for reporting overtime, still others

testified that they were told to fill out the comp forms for that time but that the forms were

not processed, and some testified that there was simply no way to report extra time worked

at all.

          ADVA, on the other hand, produced testimony that contrasted sharply with that of the

plaintiffs. ADVA’s witnesses testified that it was incredibly rare to work through lunches and


                                                13
                                     Cite as 2015 Ark. 275

that they had never been asked to work any time that was not fully compensated. Unlike the

plaintiffs, these witnesses testified to a well-known comp-form policy, whereby they were

encouraged to report any off-the-clock time by submitting the comp form so that they could

be properly paid for that time. The witnesses testified that the procedure for submitting comp

forms was explained thoroughly during orientation or thereafter by supervisors and human-

resources personnel and that they were familiar with the forms and the procedure, what they

covered, and how they were to be used. These witnesses testified to routinely utilizing comp

forms to ensure that they were properly compensated for all time worked and that other

employees they knew did the same.

       From these sundry accounts, and in order to justify class certification, the circuit court

fishes out the “common” questions of whether ADVA’s lunch auto-deduct policy is illegal

and whether ADVA’s time-reclamation policy is reasonable. However, it is apparent from the

testimony that the only thing in common about ADVA’s policies is that they were plural and

that they were applied differently to each ADVA employee and each employee’s knowledge

and understanding of the policies varied from person to person.

       In discussing commonality, we have explained that we look for scenarios in which “the

defendant’s act, independent of any action by the class members, established a common

question relating to the entire class to certify the matter as a class action.” Williamson, 347 Ark.

at 97, 60 S.W.3d at 433. As it was in Williamson, it is likewise impossible to find such a

scenario in this case because the understanding of ADVA’s policies differs wildly from person




                                                14
                                    Cite as 2015 Ark. 275

to person and turns on each individual’s knowledge of the policy and what he or she was told

about it.

       In Williamson, a class of sales reps alleged that they were wrongfully denied bonuses

under an incentive program. The program guaranteed bonuses to reps who met certain

regional sales standards; however, throughout the year, the employer inadvertently sent update

reports to the reps with sales numbers that were compared to national standards. The national

standards were more lax than the regional standards, and the reports led the reps to believe

that they would qualify for the bonus even though they were not meeting the higher regional

standards. Williamson brought a breach of contract claim and moved to certify a class of reps

who had been denied the bonus. The circuit court denied certification, reasoning that there

was no common question among the class members “because each member may have had a

different understanding of the incentive program or may have known that the reported

numbers were in error.” Id. at 93–94, 60 S.W.3d at 430. This court affirmed and pointed out

that the plaintiffs had all been given varying documents concerning the incentive plan, some

of which contradicted one another. Id. at 100, 60 S.W.3d at 435. We also noted that there

had been oral representations about the plan that may or may not have been made to all class

members; therefore, “whether and what terms might have existed and on which terms and

representations each class member relied [was] an individual fact question that is not common

to each member of [the] potential class.” Id., 60 S.W.3d at 435.

       We were presented with a similar factual situation in Vickers. The plaintiffs had alleged

that Union Pacific had a policy and practice of approaching people injured by Union Pacific


                                              15
                                       Cite as 2015 Ark. 275

and inducing them to settle by discouraging them from seeking an attorney, making

misrepresentations to them, and concealing information from the plaintiffs that Union Pacific

had a duty to disclose. The circuit court found the following common questions: whether

Union Pacific prepared legal documents and instruments; whether it advised plaintiffs of their

rights; whether it engaged in the unauthorized practice of law; and whether it engaged in

deceptive trade practices. Vickers, 2009 Ark. 259, at 5–6, 308 S.W.3d at 576. We reversed

certification, explaining that Union Pacific’s interaction with each plaintiff differed. Id. at 18,

308 S.W.3d at 582. We noted that the documents that were prepared by Union Pacific varied

from plaintiff to plaintiff and any representations made by Union Pacific necessarily depended

on individualized oral representations made by specific Union Pacific representatives. Id., 308

S.W.3d at 576.

       In both cases, there was no single set of operative facts or conduct by the defendant

that could establish liability. Each potential plaintiff’s claim turned on the individualized

interactions between plaintiff and defendant, and liability could only ever be established as to

a single claimant at a time by examining the defendant’s conduct as to that individual—a task

not well suited to class litigation. Such is the case here. There is no common question as to

ADVA’s policies that can be determined on a class-wide basis because it is the individual

application of those policies to specific plaintiffs that has been placed at issue in this case. As the

disparate testimony illustrates, the plaintiffs testified as to multiple policies that seemed to have

been applied differently to each class member, and each member’s understanding of the policies

seemingly varies based on a host of individualized issues. Like in Williamson and Vickers, the


                                                  16
                                      Cite as 2015 Ark. 275

training on the policies and the procedure for submitting the comp forms varied based on

who conducted the training or orientation and who processed the comp form. Oral

representations about the comp forms and ability to reclaim time seemingly varied from

supervisor to supervisor and even shift to shift and, as demonstrated by the testimony, are

different from plaintiff to plaintiff. The questions in this case are not really common to all class

members, but like in Williamson and Vickers, each plaintiff’s claim depends on an

individualized inquiry into how ADVA interacted with that plaintiff. Whether ADVA’s

policies were illegal or reasonable necessarily depends on which policy, because the plaintiffs

testified as to varied time-reclamation policies, applied to each individual claimant, as it is clear

that not all class members were prevented from receiving proper compensation under the

policies, as alleged by the plaintiffs.

       By painting with the broadest possible brush, the majority frames the question as

whether ADVA’s policy, apparently getting to the merits and finding there was a singular

policy, itself was legal and, thus, characterizes the question as one common to all class

members—disregarding ADVA’s examples of different individual treatment under different

policies, which belies the propriety of class certification. In contrast, we recently certified a

class of plaintiffs in Philip Morris Cos., Inc. v. Miner, 2015 Ark. 73, ___ S.W.3d ___. Unlike

this case, there was a unified question, equally applicable to all class members, regarding the

conduct of Philip Morris, i.e., whether Philip Morris misrepresented the characteristics of its

Lights cigarettes. This question was wholly dependent on Philip Morris’s actions in

manufacturing and marketing its cigarettes and could be answered independently of any


                                                 17
                                     Cite as 2015 Ark. 275

inquiry into the behavior of individual class members. In the current case, we cannot simply

ask whether ADVA’s policies were legal in the abstract. Unlike Philip Morris’s marketing

message, which was the same as to all class members, it is unclear at this point what ADVA’s

policies were and yet very clear that any policy was not applied consistently to each class

member, making the operative question to be answered in each instance, “Was ADVA’s

particular policy that was applied to plaintiff X applied in such a way that it violated the

Arkansas Minimum Wage Act (AMWA)?” This is an individualized question which turns on

an examination of the facts and circumstances of each plaintiff.

       In Baker, we affirmed denial of class certification because the case presented “numerous

individual issues that go to the heart of the defendants’ conduct . . . such that the defendants’

liability as to each plaintiff will have to be resolved on a case-by-case basis.” 338 Ark. at 249,

992 S.W.2d at 801. Similarly, ADVA’s liability to any specific plaintiff under AMWA can

only be established on a case-by-case basis by examining (1) whether a plaintiff worked in

excess of forty hours to begin with; (2) whether the plaintiff worked hours in excess of forty

that were not reflected on the plaintiff’s time sheet because of ADVA’s automatic lunch

deduction or because of compulsory off-the-clock work; and (3) whether the plaintiff was or

was not properly compensated for those excess hours after submitting a comp form, i.e.,

whether ADVA’s auto-deduct policy was legal and its time-reclamation policies were

reasonable. The individualized nature of the inquiry is underscored by the fact that the

plaintiffs have already had to nonsuit two individuals after discovering they had not worked

over forty hours and could not, under any set of circumstances, establish liability under


                                               18
                                     Cite as 2015 Ark. 275

AMWA as to those individuals. Such is this whole case, and the same individualized inquiries

that resulted in the nonsuit will have to be answered as to each plaintiff, making class litigation

unwieldy, inefficient, and inappropriate under our class-certification requirements. Therefore,

I respectfully dissent.

       BAKER and HART, JJ., join.

       Leslie Rutledge, Att’y Gen., by: David A. Curran, Deputy Att’y Gen., and Amber R.

Schubert, Ass’t Att’y Gen., for appellant., Ass’t Att’y Gen., for appellee.

       Holleman & Associates, P.A., by: John Holleman, Maryna O. Jackson, and Matthew Ford,

for appellees.




                                                19